TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00165-CR




                                 Ricky Robert Currie, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
           NO. 2011344, HONORABLE JON N. WISSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Ricky Robert Currie was placed on community supervision after pleading

guilty to burglary of a habitation. See Tex. Pen. Code Ann. § 30.02 (West 2003). At a hearing on

the State’s motion to revoke, appellant pleaded true to the alleged violations. The district court

revoked supervision and imposed a five-year prison sentence.

               Appellant represents himself on this appeal and does not claim to be indigent.

Appellant did not respond to this Court’s notices and did not file a brief, even after he was notified

of the date of submission and told that he could file a brief at any time before that date. See Tex. R.

App. P. 38.8(b)(4) (consideration of appeal without briefs). We have examined the record and find

no fundamental error or other matter that should be considered in the interest of justice.
              The order revoking community supervision is affirmed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: February 12, 2004

Do Not Publish




                                               2